19 F.3d 1442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Timothy J. RICHARDSON, Defendant-Appellant.
No. 93-30007.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1994.*Decided March 16, 1994.

Before:  BROWNING, KOZINSKI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Timothy Richardson appeals his sentence on three counts of armed bank robbery in violation of 18 U.S.C. Secs. 2113(a) and (d), and one count of using a firearm during a federal crime of violence in violation of 18 U.S.C. Sec. 924(c).  We review the district court's interpretation of the Sentencing Guidelines de novo.   United States v. Young, 988 F.2d 1002, 1003 (9th Cir.1993).


3
Richardson claims the district court erred in enhancing his sentence for the use of a firearm under U.S.S.G. Sec. 2B3.1(b)(2) because he also received a statutory enhancement under section 924(c).  But Richardson committed three armed robberies;  the district court properly took into account his use of a firearm in each.  Richardson received a five-level enhancement under section 2B3.1(b)(2) on two of his robbery convictions, but not on the third;  it was to this third conviction that his section 924(c) enhancement applied.


4
Richardson nevertheless argues that double-counting resulted when the guidelines' grouping rules were applied.  We cannot agree.  The combined offense level under U.S.S.G. Secs. 3D1.1-.5 accurately reflected the respective offense levels for each conviction, one of which was five levels lower than the other two because it was not enhanced under section 2B3.1(b)(2).  The section 924(c) sentence was tacked on to the resulting sentence, appropriately punishing--for the first time--Richardson's use of a firearm in the third robbery.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3